Citation Nr: 1731326	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  10-22 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1. Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to October 9, 2007.

2. Entitlement to a disability rating in excess of 70 percent for PTSD from February 1, 2008.

3. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

D. Houle, Associate Counsel


INTRODUCTION

The Veteran had active duty for training from December 1985 to May 1986.  He served on active duty from November 1990 to September 1992.
 
These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2007 and August 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Washington, DC and Baltimore, Maryland, where jurisdiction over the case currently resides.

In May 2001, the Veteran testified at a hearing before a Veterans Law Judge who is no longer employed by the Board.  A transcript of that hearing is of record.

The Board notes that the Veteran filed a timely notice of disagreement in November 2007, contending that he is entitled to an initial disability rating of 70 percent or higher for the entirety of the appeal.  The August 2008 rating decision assigned a 100 percent disability rating effective October 9, 2007 and a 70 percent disability rating effective February 1, 2008.  As the rating period prior to October 9, 2007 and from February 1, 2008 is not the maximum allowable, the issues remain on appeal.  AB. v. Brown, 6 Vet. App. 35 (1993).

The Board previously remanded the claims in September 2015 for additional development.  Such development has been completed and the matters are returned to the Board for further consideration. 





FINDINGS OF FACT

1. Resolving reasonable doubt in favor of the Veteran, prior to October 9, 2007, the Veteran's PTSD has been manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood due to such symptoms as impaired impulse control and the inability to establish and maintain effective relationships.

2. From February 1, 2008, the Veteran's PTSD has been manifested by occupational and social impairment, with deficiencies in most areas, but not by total occupational and social impairment.

3. The Veteran is service-connected for PTSD, rated 70 percent disabling as of February 17, 1999. 

4. The Veteran's service-connected PTSD does not preclude him from securing and following a substantially gainful occupation consistent with his education and work experience.


CONCLUSIONS OF LAW

1. Prior to October 9, 2007, the criteria for an initial disability rating of 70 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411, General Rating Formula for Mental Disorders (2016).

2. From February 1, 2008, the criteria for a disability rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.130, DC 9411, General Rating Formula for Mental Disorders (2016).

3. The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA's duty to notify was satisfied by letters dated February 2002 and March 2008.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file.  The evidence of record includes VA medical records and statements from the Veteran.  The July 1999, August 2003, September 2003, June 2007, April 2008, and May 2016 VA examination reports reflect that the examiners reviewed the Veteran's pertinent medical history, documented his current complaints, and rendered findings and diagnoses consistent with the remainder of the evidence of record, and therefore, the examinations are adequate for adjudication purposes in terms of addressing the applicable rating criteria.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In a September 2015 decision, the Board remanded the claims for additional development.  Pursuant to the Board's remand, the AOJ obtained outstanding treatment records, developed the Veteran's TDIU claim, provided the Veteran with a new VA examination, and issued a supplemental statement of the case (SSOC).  Based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's remand.  Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).  Therefore, in light of the foregoing, the Board will proceed to review and decide the claims based on the evidence that is of record.

The Board notes that neither the Veteran nor his representative has identified any additional existing evidence that is necessary for a fair adjudication of the claims decided herein that has not yet been obtained.  The Board thus concludes that there are no additional records outstanding with respect to the claims.  Consequently, the duty to notify and assist has been satisfied as to the claims now being finally decided on appeal.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II. Entitlement to an Increased Rating

A.  Legal Principles

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  The basis of disability ratings is the ability of the body as a whole, or of the psyche, or of a system or organ of the body, to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2016).

The determination of whether an increased rating is warranted is based on review of the entire evidence of record and the application of all pertinent regulations. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2016).

While the veteran's entire history is reviewed when making a disability determination, where service connection has already been established and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, staged ratings are appropriate for an increase rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When rating a mental disorder, VA must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission.  VA shall assign a rating based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2016).  When rating the level of disability from a mental disorder, VA will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2016).

In July 2007 and August 2008 rating decisions, the Veteran's PTSD was evaluated under 38 C.F.R. § 4.130, DC 9411 (2016).  Under the General Rating Formula for Mental Disorders, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week; difficulty in understanding complex commands; impairment of short-and- long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted for total occupational and social impairment due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms listed in the rating formula are examples, not an exhaustive list. Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002) (finding that ?any suggestion that the Board was required . . . to find the presence of all, most, or even some of the enumerated symptoms is unsupported by a reading of the plain language of the regulation").  However, ?a Veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  ?The regulation's plain language highlights its symptom-driven nature" and ?symptomatology should be . . . the primary focus when deciding entitlement to a given disability rating."  Id. at 116-17.  As such, consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment to the extent specified in the rating criteria; rather than solely on the examiner's assessment of the level of disability at the moment of examination.  See 38 C.F.R. § 4.126(a).

In evaluating psychiatric disorders, VA also considers a claimant's Global Assessment Functioning (GAF) scores, which are based on a scale set forth in the DSM-IV reflecting the ?psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996); DSM-IV.  According to DSM-IV, a score of 61-70 indicates ?[s]ome mild symptoms (e.g., depressed mood and mild insomnia OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  A score of 51-60 indicates ?[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.  A score of 41-50 indicates ?[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  A score of 31-40 indicates ?[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work)."  Id.  A GAF score thus may demonstrate a specific level of impairment.  See Richard, 8 Vet. App. at 267 (observing that a GAF score of 50 indicates serious impairment); accord Bowling v. Principi, 15 Vet. App. 1, 14-15 (2001).



B.  Factual Background and Analysis

The Veteran contends that he is entitled to an initial disability rating in excess of 50 percent prior to October 9, 2007 and a disability rating in excess of 70 percent as of February 1, 2008.  The Board will first address the period on appeal prior to October 9, 2007.  

DC VA Medical Center (VAMC) treatment records show that from 1999 to 2000, the Veteran's symptoms due to his PTSD included sleeplessness, recurrent nightmares, and short-term memory impairment.  He had difficulty controlling his anger and exhibited impulsive and violent behavior, resulting in numerous arrests for assault.  He had difficulty maintaining relationships with family members and did not feel close to people, often isolating himself.  He experienced anxiety and panic attacks.

In a February 1999 statement, the Veteran stated that upon returning from service in the Persian Gulf War, he began using drugs and alcohol to block out traumatizing events that he experienced during the war.  Thereafter, he entered a VA treatment program to address his depression and tendency for violence.  His rage resulted in multiple arrests, time spent in jail, and numerous restraining orders against him due to his violent behavior.

Review of the July 1999 VA examination report shows that the Veteran suffered from severe rage, as well as depression and anxiety upon returning from the Persian Gulf War.  He displayed changes in his personality and was arrested several times, serving time in jail for assault.  He had difficulty getting along with his supervisors at work.

May 2002 statements from two of the Veteran's sisters described the Veteran as a changed man once he returned home from serving in the Persian Gulf War.  He was depressed and easily agitated.  His anger resulted in aggressive and violent behavior, leading to numerous arrests.  He was in and out of VA treatment centers for counseling.

Baltimore VAMC treatment records from 2002 to 2004 show the Veteran's symptoms due to his PTSD included poor impulse control and violent behavior, treatment with medication for depression and anxiety, and difficulty maintaining effective relationships.

In August 2003, in compliance with the Board's July 2001 remand directives, the Veteran was afforded another evaluation for his PTSD.  The Veteran stated he had a history of being argumentative with his coworkers and supervisors.

During an additional VA examination in September 2003, the Veteran's PTSD symptoms were noted as difficulty sleeping and nightmares, decreased interest in activities, feeling distant from others, emotional numbing, anger problems, trouble concentrating, hypervigilance, and an exaggerated startle reflex.

April 2006 statements from two of the Veteran's sisters described the Veteran as a caring and fun-loving individual prior to enlistment.  After he returned home from the Persian Gulf War, he displayed erratic behavior and was mentally aloof.  He had difficulty maintaining relationships with family and friends.  He was withdrawn and depressed and became angry and combative.

In June 2007, in compliance with the Board's February 2006 remand directives, the Veteran underwent an additional evaluation for his PTSD.  The examination report noted the Veteran's 1999 PTSD diagnosis and that he participated in a PTSD treatment program from 1999 to 2000.  His symptomatology included feelings of detachment from others, irritability, reduced concentration, hypervigilance, and a hyperstartle reaction.  The examiner noted that such PTSD-related disturbances in the Veteran's behavior caused significant distress in his social and occupational levels of functioning.

Upon review of the record, the Board finds that an initial rating in excess of 50 percent for the Veteran's service-connected PTSD is warranted.  The evidence from the VA examinations, the Veteran's VA treatment records, and statements by the Veteran's sisters reflect that the Veteran's PTSD more nearly approximates a 70 percent rating for occupational and social impairment, with deficiencies in most areas, such as work, social, family relations, judgement, thinking, or mood due to symptoms of impaired impulse control and the inability to establish and maintain effective relationships.

The Board finds particularly persuasive the Veteran's treatment records from the DC VAMC and Baltimore VAMC, the June 2007 VA examination findings, as well as statements by the Veteran's sisters.  In May 2002 and April 2006 statements, the Veteran's sisters discussed how the Veteran's experience during the Persian Gulf War affected his personality and demeanor.  They stated that he went from being caring and fun-loving before enlistment to angry and violent after he returned home from service.  His behavior was erratic, resulting in arrests, and he had difficulty maintaining relationships with his family and friends.  He was depressed and in and out of treatment centers for counseling.  The Board notes that lay testimony is competent to establish the presence of observable symptomatology.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds that the Veteran's sisters are competent to report that they witnessed the above symptoms in relation to the Veteran's PTSD.  Moreover, the Board finds the lay statements of record to be credible.

VA treatment records from 1999 to 2004, as well the June 2007 VA examination report, reaffirm the severity and frequency of the Veteran's PTSD described by his sisters.  Specifically, VA treatment records show a history of impulsive behavior displayed by the Veteran, resulting in violent episodes and difficulty controlling his anger due to his PTSD.  The Veteran's violent behavior resulted in multiple arrests and time in jail.  This combative behavior made it difficult for the Veteran to maintain relationships with his family, friends, and coworkers.  Further, the June 2007 VA examiner found the Veteran's PTSD symptoms caused significant distress in his social and occupational levels of functioning, referencing his extreme irritability and hypervigilance.  Therefore, the Veteran's VA treatment records from 1999 to 2004, findings from the Veteran's June 2007 VA examination, and statements by the Veteran's sisters hold the most probative weight.

The Board has considered whether a 100 percent disability rating is warranted for the Veteran's PTSD prior to October 9, 2007.  The criteria necessary for such a rating requires total occupational and social impairment, due to such symptoms as:    gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, DC 9411.  According to the evidence of record, the Veteran's symptoms do not demonstrate total occupational and social impairment prior to October 9, 2007.  Although the Veteran demonstrated periods of violence resulting in arrests and jail time for assault, there was not a continual danger of the Veteran hurting himself or others.  Therefore, the Veteran's PTSD does not warrant a 100 percent initial disability rating prior to October 9, 2007.  

For all the forgoing reasons, and resolving all reasonable doubt in favor of the Veteran, the Board finds that a 70 percent initial disability rating, but no higher, is warranted for the Veteran's service-connected PTSD prior to October 9, 2007.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 4.130, DC 9411; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  While some of the symptoms experienced by the Veteran approximate those listed in the 50 percent criteria, the Board finds that, overall, his symptoms (including impaired impulse control and the inability to establish and maintain effective relationships) are of similar duration, frequency, and severity as those described for the 70 percent rating under occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, prior to October 9, 2007.  Accordingly, an initial disability rating of 70 percent for PTSD prior to October 9, 2007 is granted.

The Board will now address the period on appeal as of February 1, 2008.

Coatesville VAMC treatment records from October 2007 through January 2008 show that the Veteran was admitted to the hospital during this period for his PTSD.  His symptoms during his hospital stay included intrusive recollections of traumatic experiences, diminished participation in significant activities, avoidance of thoughts associated with his in-service trauma, trouble sleeping, depressed mood, and uncontrolled outbursts of anger.  On a weekend pass, the Veteran was in a domestic altercation with his girlfriend.  Throughout his hospital stay, the Veteran participated in both individual and group therapy sessions for his PTSD symptoms.  

The Veteran underwent a VA examination for his PTSD in April 2008.  The examiner found the Veteran did not demonstrate suicidal or homicidal ideations.  He did not experience hallucinations or delusions.  While the Veteran had a mildly decreased attention span, his orientation to time, place, and person was intact.

In compliance with the Board's September 2015 remand directives, the Veteran was afforded another VA examination to evaluate his PTSD in May 2016.  The Veteran's PTSD symptoms included markedly diminished interest or participation in activities, feelings of detachment or estrangement from others, irritable behavior with angry outbursts (with little or no provocation) expressed as verbal or physical aggression towards others, sleep disturbances, depressed mood, anxiety, mild memory loss, and difficulty establishing and maintaining effective work and social relationships.  These symptoms were found to cause clinically significant distress or impairment in social, occupational or other important areas of functioning.

Upon review of the record, the Board finds that a disability rating in excess of 70 percent for the Veteran's service-connected PTSD from February 1, 2008 is not warranted.  The evidence from the VA examinations and the Veteran's VA treatment records reflect that the Veteran's PTSD more nearly approximates a 70 percent rating for occupational and social impairment, with deficiencies in most areas, such as work, social, family relations, judgement, thinking, or mood due to symptoms of impaired impulse control and the inability to establish and maintain effective relationships.

The criteria necessary for a 100 percent disability rating requires total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, DC 9411.  Based on the evidence of record, the Veteran has not demonstrated these symptoms from February 1, 2008.  He denied suicidal and homicidal ideations during his April 2008 and May 2016 VA examinations, his orientation to time, place, and person was intact during his April 2008 VA examination, and no hallucinations or delusions were reported during his April 2008 VA examination.  Therefore, the Veteran's PTSD does not warrant a 100 percent disability rating for this period.  Accordingly, as of February 1, 2008, the Board finds that the current 70 percent disability rating for the Veteran's service-connected PTSD is appropriate.

In sum, the Board concludes that an initial disability rating of 70 percent, but no higher, is warranted for the Veteran's service-connected PTSD prior to October 9, 2007.  Additionally, the Board finds that the current 70 percent disability rating for the Veteran's service-connected PTSD from February 1, 2008 is appropriate, and a disability rating in excess of 70 percent from February 1, 2008 is not warranted.

Extraschedular Rating

The Board has further considered whether referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321 is warranted.  There is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. Thun v. Peake, 22 Vet. App. 111 (2008).  First, it must be determined whether the disability picture is such that the schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  Where, as here, those criteria are not inadequate, the analysis does not need to proceed any further.

In this case, the evidence of record shows that, throughout the periods on appeal, the Veteran's service-connected PTSD was adequately contemplated by the regular schedular rating criteria.  The primary symptoms of the Veteran's PTSD more closely approximate occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, to include impaired impulse control and inability to establish and maintain effective relationships.  The Veteran's PTSD is currently rated under DC 9411, based on those symptoms.  The Board finds that the rating criteria adequately describe the severity and symptomatology of the Veteran's PTSD.  The schedular rating criteria for the Veteran's PTSD also provide for higher ratings for more severe symptomatology, which, as described above, are not shown.  As the disability pictures are contemplated by the Rating Schedule, the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1) for PTSD.






III.  Entitlement to a TDIU

A.  Legal Principles

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled.  38 C.F.R. § 4.16 (2016).  Substantially gainful employment is employment that is ordinarily followed by the nondisabled to earn their livelihoods with earnings common to the particular occupation in the community where the veteran resides.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  Marginal employment will not be considered substantially gainful employment.  38 C.F.R. § 4.16(a) (2016).  The central inquiry is, ?whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a) (2016).

The Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service-connected condition and advancing age, which would justify a total rating based on individual unemployability due solely to the service- connected conditions.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993).  

B.  Factual Background and Analysis

The Veteran asserts that he is unable to obtain and maintain substantially gainful employment due to his service-connected PTSD.  The record reflects that the Veteran raised a claim for a TDIU in his November 2007 notice of disagreement pertaining to his PTSD claim.
  
Turning to the evidence of record, in a February 1999 statement, the Veteran stated that he was unable to keep a job for more than six months.  

DC VAMC treatment records reflect that in July 1999, the Veteran stated he had difficulty keeping a job due to arguments and disputes at work.

At a July 1999 VA examination, the Veteran reported that he was employed at the animal research laboratory at the VA from 1986 to 1989.  He stated he worked intermittently in construction since leaving service due to his time spent in jail.  He also reported working on building the MCI Center.  The Veteran stated he lost a few of his jobs due to difficulties getting along with his supervisors.

Baltimore VAMC treatment records reflect that in April 2002, the Veteran was homeless and unemployed.  

In May 2002 statements, the Veteran's sisters asserted that the Veteran was unable to hold a job once he returned from the Persian Gulf War due to his PTSD.

At an August 2003 VA examination, the Veteran reported that he mainly worked in construction, but that he was currently unemployed.  He stated that he was argumentative with his coworkers and supervisors.

In April 2006 statements, the Veteran's sisters, further asserted that the Veteran's PTSD precluded him from keeping a job.

At a June 2007 VA examination, the Veteran reported that he last worked in November 2006 as a truck driver transporting concrete supplies.  

The Veteran filed a claim for a TDIU in November 2007, asserting that his PTSD affected his ability to work full-time beginning in February 1999.  His prior employment from August 2002 to July 2007 included working in the field of construction.  He claimed he was fired from his last job because of his attitude and for physically pushing another employee to the ground.  He stated that as a result of his PTSD, he cannot control his anger and is unable to hold a job.  

At an April 2008 VA examination, the Veteran reported that he had not worked since January 2007 and that he was currently homeless.  He stated that his main occupation was a truck driver.  The examiner opined that the Veteran retained the capacity to maintain employment.

In May 2008, the construction company listed as the Veteran's employer in his TDIU claim provided further information regarding the Veteran's previous employment.  The employer stated the Veteran was employed with the company from July 1999 to September 2007 as a construction laborer and driver.  The Veteran worked 5-6 hours a day and 12-37 hours each week.  The Veteran's employer stated that the Veteran's employment was terminated due to late arrivals at work or failure to report to work when scheduled, as well as the Veteran's bad attitude, which in turn, created a disturbing work atmosphere.

In response to the Board's September 2015 remand directives, the Veteran was afforded an additional VA examination in May 2016.  The Veteran reported that he had been working in masonry on and off since leaving the military but that he was currently unemployed.  He stated that the longest period of time he held a job was eight months.  In the fall of 2015, the Veteran began school and reported he was halfway towards completing his business degree.  His grade point average was currently over 3.0.  The examiner opined that the Veteran's PTSD symptoms did not significantly impair the Veteran's ability to obtain and maintain gainful employment, stating that the Veteran had worked for the same masonry company for years and had reported to the examiner that he planned to continue working with the masonry company over the summer, as this was a seasonal job.  Although the examiner found the Veteran's social isolation caused mild impairment in his social functioning and his relationships, the Veteran's ability to work was not impacted.

The record shows that the Veteran has been awarded service connection for PTSD, rated at 70 percent disabling.  Accordingly, the Veteran meets the percentage requirements for a TDIU at the time he filed his claim in November 2007.  38 C.F.R. § 4.16(a) (2016).  

Therefore, the remaining question is whether his service-connected PTSD precludes him from engaging in substantially gainful employment for the period on appeal.  See Moore v. Derwinski, 1 Vet. App. 256 (1991).  In determining whether a veteran is indeed unemployable, the sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  Indeed, a high rating in and of itself is a recognition that the service-connected impairment makes it difficult to obtain and keep employment.  Rather, the relevant inquiry is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363   (1993).

The Board finds that the evidence shows the Veteran is not unemployable due to his PTSD.  Initially, the Board notes that the Veteran has a high school degree and, as of May 2016, completed half of the required courses for a college degree in business.  He reported post-service work as a truck driver for a masonry company.

The Veteran has generally been shown to be working or at least to have the ability to work.  While the Veteran asserted his ability to work full-time was affected in 1999 due to his PTSD, in his May 2016 VA examination, he reported that he had been working as a truck driver for the same masonry company since leaving the military.  Although he stated the longest period of time he held a job was for eight months, the Veteran reported that he worked with the masonry company on a seasonal basis and that he planned to continue working with the company again in the summer of 2016.  

The Board finds the April 2008 and May 2016 VA examination reports to be the most probative in weight.  A review of those examination reports shows that the VA examiners indicated they reviewed the Veteran's claims file.  Additionally, they each provided full psychological evaluations.  Based on their review of the claims file and diagnostic testing, neither the April 2008 or May 2016 VA examination reports concluded that the Veteran's service-connected PTSD was manifested by total occupational impairment.  The April 2008 VA examination report reflected that despite a GAF score of 55 and a PTSD diagnosis, the Veteran retained the capacity to maintain employment.  Additionally, the May 2016 VA examination report noted the Veteran met the full DSM-V criteria for a PTSD diagnosis, but that his disability symptoms did not significantly impair his ability to obtain or maintain gainful employment, as he worked for the same masonry company since leaving service and planned to continue working there again in the summer of 2016.  The examiner found that the Veteran's ability to work was not impacted  by mild impairment in social functioning and relationships due to the Veteran's social isolation that resulted from his PTSD.  As such, the April 2008 and May 2016 VA examination reports of record do not support a finding that the Veteran's service-connected PTSD precludes him from performing the physical and mental acts required by employment.

During the August 2003, June 2007, August 2008, and May 2016 VA examinations, the Veteran did report that he was currently unemployed, citing a history of being argumentative with coworkers and supervisors during his August 2003 VA examination.  While these reports tend to indicate that the Veteran experienced difficulty working as a truck driver at the masonry company due to his service-connected PTSD, this evidence does not tend to indicate that the Veteran was unable to engage in less demanding substantially gainful employment.  To the contrary, the evidence indicates the Veteran continued his seasonal work with the masonry company over the years and planned to return to this type of work during the summer of 2016.

While the Board does not wish to minimize the nature and extent of the Veteran's overall disability, the evidence of record does not support his claim that his service-connected PTSD is sufficient to produce unemployability.  Although his PTSD produces significant impairment, the evidence does not reflect gainful employment is precluded solely due to his service-connected disability.  The Veteran has not identified or submitted any competent evidence which demonstrates that his service-connected PTSD precludes him from securing and maintaining substantially gainful employment and entitle him to a TDIU.

After a review of the evidence of record, the Board finds that the claim for entitlement to a TDIU is not warranted when considered in association with the Veteran's educational attainment and occupational background.  In sum, the Board finds that with regard to the Veteran's service-connected PTSD, the April 2008 and May 2016 VA examination reports warrant greater probative weight than the Veteran's own assertions.  In addition, the Veteran's service-connected PTSD has not been shown to preclude the Veteran from gainful employment.  Thus, the preponderance of the evidence is against the Veteran's claim for a TDIU.  There is no reasonable doubt to be resolved as to this issue and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial disability rating of 70 percent for PTSD prior to October 9, 2007 is granted.

Entitlement to a disability rating in excess of 70 percent for PTSD from February 1, 2008 is denied.

Entitlement to a TDIU for service-connected disabilities is denied.





____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


